                                                                                           FILED
                                                                                  2018 Oct-17 AM 11:26
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

KIMBERLY DENISE BROWN,                    )
                                          )
      Claimant,                           )
                                          )
vs.                                       )   Case No. 4:17-cv-1324-CLS
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner, Social Security             )
Administration,                           )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION

      Claimant, Kimberly Denise Brown, commenced this action on August 7, 2017,

pursuant to 42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of

the Commissioner, affirming the decision of the Administrative Law Judge (“ALJ”),

and thereby denying her claim for a period of disability, disability insurance, and

supplemental security income benefits.

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253

(11th Cir. 1983).
      Claimant contends that the Commissioner’s decision is neither supported by

substantial evidence nor in accordance with applicable legal standards. Specifically,

claimant asserts that the ALJ: (1) improperly considered the opinion of her treating

physician; (2) failed to give appropriate weight to her testimony regarding pain and

other subjective symptoms; (3) did not include all of her limitations in the

hypothetical question to the vocational expert; (4) improperly considered her lack of

medical treatment; (5) entered an unacceptably conclusory residual functional

capacity finding; and (6) improperly considered her medication side effects. She also

asserts that the Appeals Council improperly considered new evidence submitted after

the ALJ’s decision. Upon review of the record, the court concludes that these

contentions are without merit, and the Commissioner’s decision is due to be affirmed.

A.    Treating Physician Opinion

      Claimant first asserts that the ALJ improperly considered the opinion of Dr.

Ochuko Odjegba, her treating physician. The opinion of a treating physician “must

be given substantial or considerable weight unless ‘good cause’ is shown to the

contrary.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004) (internal

citations omitted). Good cause exists when “(1) [the] treating physician’s opinion

was not bolstered by the evidence; (2) [the] evidence supported a contrary finding;

or (3) [the] treating physician’s opinion was conclusory or inconsistent with the


                                          2
doctor’s own medical records.” Id. (alterations supplied). Additionally, the ALJ is

not required to accept a conclusory statement from a medical source, even a treating

source, that a claimant is unable to work, because the decision on that issue is not a

medical question, but is a decision “reserved to the Commissioner.” 20 C.F.R. §§

404.1527(d) & 416.927(d).

      Social Security regulations also provide that, in considering what weight to

give any medical opinion (regardless of whether it is from a treating or non-treating

physician), the Commissioner should evaluate: the extent of the examining or

treating relationship between the doctor and patient; whether the doctor’s opinion can

be supported by medical signs and laboratory findings; whether the opinion is

consistent with the record as a whole; the doctor’s specialization; and other factors.

See 20 C.F.R. §§ 404.1527(c) & 416.927(c). See also Wheeler v. Heckler, 784 F.2d

1073, 1075 (11th Cir. 1986) (“The weight afforded a physician’s conclusory

statements depends upon the extent to which they are supported by clinical or

laboratory findings and are consistent with other evidence as to claimant’s

impairments.”).

      Dr. Odjegba submitted a “Physical Capacities Form” on July 25, 2014. He

indicated that claimant could sit, stand, and walk for less than thirty minutes at one

time. He expected claimant to need to lie down, sleep, or sit with her legs propped


                                          3
at waist level or above for four hours out of an eight-hour work day. He also stated

that claimant’s condition would last twelve or more months, and that the conditions

causing her limitations included “back ache” and “lumbar disc disease.”1 Dr. Odjegba

attached to the Physical Capacities Form a copy of an MRI report of claimant’s

lumbar spine. The MRI revealed minor mutli-level degenerative disc disease but no

distinct changes in disc height and no significant narrowing or other abnormalities.2

      The ALJ rejected Dr. Odjegba’s evaluation because it was not supported by the

medical evidence, including Dr. Odjegba’s own treating records. Specifically, the

ALJ stated that Dr. Odjegba’s records

      repeatedly reveal normal physical examinations of the claimant. For
      example, on June 10, 2014, Dr. Odjegba noted no edema and normal
      range of motion, muscle strength, and stability in the extremities with no
      pain on inspection. . . . Dr. Odjegba also ordered a[n] MRI, which
      revealed only minor degenerative joint disease in the lumbar spine, and
      he concluded that the claimant’s lower extremity pain could, instead, be
      caused by anemia. . . . As noted above, the claimant’s pain management
      records show that her pain is well controlled. In addition, when
      compliant with treatment, the claimant’s hypertension and anemia are
      well controlled.

Tr. 97 (alteration supplied, record citations omitted).

      The ALJ’s conclusion was in accordance with applicable law, because the ALJ

considered whether Dr. Odjegba’s opinion was consistent with the doctor’s own


      1
          Tr. 675.
      2
          Tr. 676.

                                          4
records and other medical evidence. See Phillips, 357 F.3d at 1240-41. The ALJ’s

decision also was supported by substantial evidence. There is little evidence of any

spinal injury, or any other medically determinable cause for limitations as severe as

those imposed by Dr. Odjegba. Even the MRI report that Dr. Odjegba attached to his

assessment revealed only mild degenerative joint disease and no other significant

abnormalities.       Moreover, Dr. Odjegba’s treatment records revealed normal

examination results, including negative straight leg raising test, lack of swelling and

normal range of motion, muscle strength, and stability.3 Dr. Odjegba also opined that

claimant’s leg pain could have resulted from her anemia, which was well controlled

when she was compliant with treatment.4

      It is true that claimant regularly reported to her pain management doctor in

2015 and 2016 that she experienced back pain that increased upon exertion and

improved with medication and rest. Her reported pain level varied from a 6 to a 9,

but it improved anywhere from 60-90% with when she took her medication as

prescribed, leaving the pain at only minimal levels.5 In any event, though, claimant’s

subjective complaints to her physician regarding her level of pain do not constitute

medical evidence of her condition.


      3
          Tr. 633, 638-39, 682, 795.
      4
          Tr. 634, 874.
      5
          See Tr. 825-37, 850-55, 896-98, 940-50.

                                               5
      Finally, claimant attempts to pick apart the opinion of consultative examiner

Dr. Sathyan Iyer, who stated on April 26, 2014, that claimant experienced no

significant physical limitations but might experience difficulty driving because of

decreased distant vision in her left eye.6 Claimant asserts that Dr. Iyer’s consultative

opinion cannot constitute substantial evidence to override Dr. Odjegba’s treating

opinion because Dr. Iyer misstated the nature of claimant’s ankle injury and did not

review all the medical records regarding her heart condition. Those arguments are

irrelevant, however, because the ALJ did not rely upon Dr. Iyer’s assessment when

he rejected Dr. Odjegba’s assessment. In fact, the ALJ assigned only limited weight

to Dr. Iyer’s assessment because he concluded that claimant’s vision impairment was

minor and correctable, and because he believed that claimant did suffer some

limitations as a result of her chronic pain syndrome, hypertension, and microcytic

anemia.7

B.    Pain and Other Subjective Symptoms

      Claimant also asserts that the ALJ improperly considered her complaints of

pain and other subjective symptoms. To demonstrate that pain or another subjective

symptom renders her disabled, a claimant must “produce ‘evidence of an underlying

medical condition and (1) objective medical evidence that confirms the severity of the

      6
          Tr. 598.
      7
          Tr. 97.

                                           6
alleged pain arising from that condition or (2) that the objectively determined medical

condition is of such severity that it can be reasonably expected to give rise to the

alleged pain.’” Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991) (quoting

Landry v. Heckler, 782 F.2d 1551, 1553 (11th Cir. 1986)). If an ALJ discredits

subjective testimony of pain, “he must articulate explicit and adequate reasons.” Hale

v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (citing Jones v. Bowen, 810 F.2d

1001, 1004 (11th Cir. 1986); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir.

1986)).

      The ALJ in the present case properly applied these legal principles. She found

that claimant’s medically determinable impairments could reasonably have been

expected to produce the symptoms claimant alleged, but that claimant’s statements

concerning the intensity, persistence, and limiting effects of her symptoms were not

entirely credible.8   That conclusion was in accordance with applicable law. See

Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992) (“After considering a

claimant’s complaints of pain, the ALJ may reject them as not creditable, and that

determination will be reviewed for substantial evidence.”) (citing Wilson v. Heckler,

734 F.2d 513, 517 (11th Cir. 1984)) (emphasis supplied).

      The ALJ also adequately articulated reasons to support her findings. She

reasoned that claimant’s leg fractures appeared to have completely healed, that
      8
          Tr. 93.

                                           7
claimant was non-compliant with medications and follow-up treatment, and that she

engaged in alcohol and tobacco use that might have exacerbated her conditions. The

ALJ also observed that claimant’s subjective complaints were not supported by the

medical evidence, clinical findings, or objective medical testing, and that medications

tended to provide significant relief for claimant’s symptoms. The ALJ’s conclusions

were supported by substantial evidence of record.

C.    Vocational Expert Testimony

      Claimant also argues that the ALJ’s decision was not supported by substantial

evidence because the ALJ did not include of all her impairments in the hypothetical

question posed to the vocational expert during the administrative hearing. See

Winschel v. Commissioner of Social Security, 631 F.3d 1176, 1180 (11th Cir. 2011)

(quoting Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002) (per curiam))

(“‘In order for a vocational expert’s testimony to constitute substantial evidence, the

ALJ must pose a hypothetical question which comprises all of the claimant’s

impairments.’”). Claimant did not identify any specific impairments that should have

been included; instead, she generally asserts that the ALJ should have included all the

impairments about which she complained. As discussed in the previous section,

however, the ALJ properly discredited some of claimant’s subjective complaints. She

included in the hypothetical question only the limitations that she found were


                                           8
supported by the record. Accordingly, the ALJ’s hypothetical question to the

vocational expert was not defective.

D.    Lack of Medical Treatment

      The ALJ found that claimant had the severe impairments of chronic pain

syndrome, hypertension, and microcytic anemia.9 She did not find claimant’s seizure

disorder to be a medically determinable impairment, much less a severe impairment.10

Claimant contests that finding because, she says, the ALJ improperly drew an adverse

inference from her failure to seek additional medical treatment for her seizure

disorder, despite the fact that she could not afford additional treatment.

      Claimant’s brief quotes only part of the ALJ’s discussion of her seizure

disorder. The entirety of the ALJ’s discussion is as follows:

      [T]here does appear to be some indication of a small cerebrovascular
      accident approximately one year later [i.e., in 2015]. The claimant
      presented to the emergency department on June 25, 2015, alleging some
      seizure-like activity. Her blood pressure was elevated and a CT scan of
      the brain showed small intraparenchymal hemorrhage. . . . A MRI of the
      brain was consistent with the CT scan, showing the small right
      periventricular hemorrhage with no evidence of obvious ischemia and
      was otherwise normal. . . . At follow-up on June 6, 2015, the claimant
      stated that she did not want any testing done due to her concern about
      co-pays, but agreed to a CT scan, which showed that the hematoma
      resolved. . . . As there is no evidence of any residual symptoms or
      limitations, the undersigned finds the claimant’s apparent
      cerebrovascular accident is a non-severe impairment. It is noted,

      9
          Tr. 87.
      10
           Tr. 90.

                                          9
       however, that these symptoms have been considered in the evaluation
       of the severity of the claimant’s hypertension, as the claimant attributed
       uncontrolled blood pressure to be the cause of the seizures discussed
       below. As discussed further below, the claimant’s noncompliance with
       hypertension medications and use of alcohol during this time is also
       considered in evaluating the severity of this impairment.

               ....

               In the case at hand, the claimant presented for a fall during a
       seizure episode on August 5, 2015 and reported approximately three
       seizures since that June. She alleged that her seizures produced no loss
       of consciousness but were followed by fatigue, and that, on August 5,
       her blood pressure was 216/110 just prior to seizure. . . . However, a CT
       scan of [her] brain revealed no new evidence of intracranial pathology.
       . . . She arrived by ambulance to the emergency department on August
       14, 2015, after falling down steps during a possible seizure episode,
       although she was also found to be intoxicated. . . . Finally, she
       presented again to the emergency department on October 26, 2015 for
       a reported seizure. . . .

              Notably, despite her reports of ongoing seizures, the claimant
       never followed-up with neurology as instructed and was never placed on
       any seizure medications. . . . The record contains no actual diagnosis for
       a seizure disorder. The claimant had no further complaints of seizures,
       and later physical and mental status examination suggested no residual
       effects. There are simpl[y] no medical signs or laboratory findings
       suggestive of a seizure disorder. Thus, the undersigned finds this to be
       a non-medically determinable impairment.

Tr. 89-90 (alterations supplied, record citations omitted).

       Claimant asserts that the ALJ improperly drew an adverse inference from the

fact that she did not receive follow-up treatment from a neurologist.11 As the

       11
         The court notes that claimant relies upon Social Security Ruling 96-7p, which has been
superseded by Social Security Ruling 16-3p. Even so, that improper citation is not material, because
Social Security Ruling 16-3p does not differ materially from Social Security Ruling 96-7p with

                                                10
Commissioner points out, however, the ALJ’s conclusion about claimant’s failure to

see a neurologist was not an adverse inference about the consistency of her subjective

complaints with the medical and other evidence of record. Instead the ALJ was

considering, at step two of the sequential evaluation process, whether claimant’s

alleged seizure disorder should be considered a severe impairment.

       Moreover, even if the ALJ had considered claimant’s failure to seek follow-up

neurological treatment in the context of drawing an adverse inference about

claimant’s credibility, that would not have been fatal to the ALJ’s decision. It is true

that “poverty excuses [a claimant’s] noncompliance” with medical treatment.

Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988) (alteration supplied). Thus,

“while a remediable or controllable medical condition is generally not disabling,

when a ‘claimant cannot afford the prescribed treatment and can find no way to obtain

it, the condition that is disabling in fact continues to be disabling in law.’” Id.

(quoting Taylor v. Bowen, 782 F.2d 1294, 1298 (5th Cir. 1986)). The Eleventh

Circuit has also held that “when an ALJ relies on noncompliance as the sole ground

for the denial of disability benefits, and the record contains evidence showing that the

claimant is financially unable to comply with prescribed treatment, the ALJ is

required to determine whether the claimant was able to afford the prescribed


regard to evaluating potential reasons a claimant may not have received additional medical treatment,
and the case law applying the former version of the Ruling still is applicable.

                                                 11
treatment.” Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003) (citing

Dawkins, 848 F.2d at 1214) (emphasis supplied).

      Here, although the record does reflect that claimant had some concerns about

paying for some of her medical treatment, she never stated that was why she failed

to follow up with a neurologist for her potential seizure disorder, and she managed

to see other doctors for her other medical conditions. Additionally, claimant never

stated that she did not have or was unable to obtain medical insurance. She testified

during the administrative hearing that her husband had been working for four months,

and that she also relied upon her daughter’s income.12 Most importantly, claimant’s

failure to see a neurological specialist for her possible seizure disorder was far from

the sole reason that the ALJ denied claimant’s disability benefits. The ALJ also

considered claimant’s other medical conditions, her testimony, her medical records,

and the opinions of the treating and consulting physicians.

E.    Residual Functional Capacity Finding

      The ALJ found that claimant retained the residual functional capacity

      to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
      except the claimant can only occasionally climb ramps and stairs; never
      climb ladders, ropes, or scaffolds; frequently balance and stoop;
      occasionally kneel; never crouch and crawl; and frequently reach,
      handle, finger, and feel. The claimant should not work in environments
      with concentrated exposure to extreme cold or wetness or around
      hazardous conditions such as unprotected heights.
      12
           Tr. 10-11.

                                          12
Tr. 92. Claimant asserts that the residual functional capacity finding is “simply

conclusory and does not contain any rationale or reference to the supporting evidence,

as required by SSR 96-8p.”13 Social Security Ruling 96-8p states, in pertinent part:

             The RFC assessment must include a narrative discussion
      describing how the evidence supports each conclusion, citing specific
      medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,
      daily activities, observations). In assessing RFC, the adjudicator must
      discuss the individual’s ability to perform sustained work activities in
      an ordinary work setting on a regular and continuing basis (i.e., 8 hours
      a day, for 5 days a week, or an equivalent work schedule), and describe
      the maximum amount of each work-related activity the individual can
      perform based on the evidence available in the case record. The
      adjudicator must also explain how any material inconsistencies or
      ambiguities in the evidence in the case record were considered and
      resolved.

            Symptoms. In all cases in which symptoms, such as pain, are
      alleged, the RFC assessment must:

                •       Contain a thorough discussion and analysis of the objective
                        medical and other evidence, including the individual’s
                        complaints of pain and other symptoms and the
                        adjudicator’s personal observations, if appropriate;

                •       Include a resolution of any inconsistencies in the evidence
                        as a whole; and

                •       Set forth a logical explanation of the effects of the
                        symptoms, including pain, on the individual’s ability to
                        work.

           The RFC assessment must include a discussion of why reported
      symptom-related functional limitations and restrictions can or cannot

      13
           Doc. no. 10 (Claimant’s Brief), at 10.

                                                    13
         reasonably be accepted as consistent with the medical and other
         evidence. In instances in which the adjudicator has observed the
         individual, he or she is not free to accept or reject that individual’s
         complaints solely on the basis of such personal observations. . . .

SSR 96-8p (emphasis in original).

         The ALJ’s residual functional capacity finding satisfied these requirements.

Contrary to claimant’s suggestion, the finding was far from conclusory. The ALJ

described in great detail the facts and evidence that supported her conclusion. She

evaluated the credibility of claimant’s subjective complaints, resolved inconsistencies

in the medical records, assigned appropriate weights to various medical opinions, and

explained the effects of claimant’s impairments on her ability to work on a sustained

basis.

         Claimant appears to also assert that the residual functional capacity finding was

not supported by substantial evidence because there was no formal assessment by a

treating or consulting physician of claimant’s ability to perform various work

functions.14 It is the ALJ’s responsibility — not that of any physician — to determine

a claimant’s residual functional capacity. See 20 C.F.R. §§ 404.1546(c), 416.946(c)

(“If your case is at the administrative law judge hearing level or at the Appeals

Council review level, the administrative law judge or the administrative appeals judge


         14
         Claimant does not go so far as to actually articulate such an argument. She cites cases in
which a physician’s assessment was required, but she does not explain why such an assessment
should be required in this case.

                                                14
at the Appeals Council (when the Appeals Council makes a decision) is responsible

for assessing your residual functional capacity.”). See also Robinson v. Astrue, 365

F. App’x 993, 999 (11th Cir. 2010) (“We note that the task of determining a

claimant’s residual functional capacity and ability to work is within the province of

the ALJ, not of doctors.”). An ALJ’s residual functional capacity finding still can be

supported by substantial evidence, even if the ALJ rejects the only physician opinion

regarding the extent of the claimant’s limitations. See Green v. Social Security

Administration, 223 F. App’x 915, 923-24 (11th Cir. 2007). It is true that the ALJ

      has an obligation to develop a full and fair record, even if the claimant
      is represented by counsel. Cowart v. Schweiker, 662 F.2d 731, 735
      (11th Cir. 1981). The ALJ is not required to seek additional
      independent expert medical testimony before making a disability
      determination if the record is sufficient and additional expert testimony
      is not necessary for an informed decision. Wilson v. Apfel, 179 F.3d
      1276, 1278 (11th Cir. 1999) (holding the record, which included the
      opinion of several physicians, was sufficient for the ALJ to arrive at a
      decision); Holladay v. Bowen, 848 F.2d 1206, 1209-10 (11th Cir. 1988)
      (holding the ALJ must order a consultative exam when it is necessary
      for an informed decision).

Nation v. Barnhart, 153 F. App’x. 597, 598 (11th Cir. 2005) (emphasis supplied).

Furthermore, claimant bears the ultimate burden of producing evidence to support her

disability claim. See Ellison, 355 F.3d at 1276 (citing 20 C.F.R. §§ 416.912(a), (c)).

The court concludes that the record in this case was sufficient to give substantial

support to the ALJ’s decision, even though the ALJ’s residual functional capacity



                                         15
finding did not mirror findings of a physician on a Medical Source Opinion, Physical

Capacities Evaluation, or other such assessment form.

F.     Medication Side Effects

       Claimant testified that Norco makes her feel weak, sleepy, and dizzy, such that

she can only take it when she is at home lying down, because if she tries to stand she

might fall. She only takes Norco one to three times a week, not every day, because

she is taking other medications and she likes to space out the Norco because of the

dizziness and fatigue it causes.15 Claimant asserts that the ALJ failed to adequately

consider her testimony regarding the side effects of her pain medication, but it is

difficult to discern what claimant is alleging that the ALJ should have done

differently. Claimant only summarizes her testimony regarding medication side

effects and provides a long block quotation from a case in which the district court

held that the ALJ failed to make any finding regarding the side effects of the

claimant’s medications.16 To the extent that claimant makes the argument that the

ALJ failed to make similar findings in this case, she cannot succeed. The ALJ

acknowledged claimant’s hearing testimony about experiencing dizziness and

weakness after taking Norco,17 but she did not give full weight to that testimony

       15
            Tr. 44-45.
       16
         Doc. no. 10 (Claimant’s Brief), at 53-55 (quoting Waters v. Berryhill, No. CV 316-002,
2017 WL 694243, at *6-8 (S.D. Ga. Jan. 30, 2017), report and recommendation adopted, No. CV
316-002, 2017 WL 693275 (S.D. Ga. Feb. 21, 2017)).
       17
            Tr. 93.

                                              16
because claimant had consistently denied to her pain management physician that she

experienced medication side effects. Moreover, even though claimant reported taking

Norco only three times a week due to the side effects it caused, she had run out of her

Norco prescription.18 The ALJ adequately articulated her reasons for rejecting

claimant’s complaints about the side effects of her medications, and the ALJ’s

decision was supported by substantial evidence.

G.    New Evidence

      Finally, claimant asserts that the Appeals Council failed to properly consider

new evidence that was presented for the first time on appeal.

      When a claimant submits new evidence to the AC [i.e., Appeals
      Council], the district court must consider the entire record, including the
      evidence submitted to the AC, to determine whether the denial of
      benefits was erroneous. Ingram[ v. Commissioner of Social Security
      Administration], 496 F.3d [1253,] 1262 [(11th Cir. 2007)]. Remand is
      appropriate when a district court fails to consider the record as a whole,
      including evidence submitted for the first time to the AC, in determining
      whether the Commissioner’s final decision is supported by substantial
      evidence. Id. at 1266-67. The new evidence must relate back to the
      time period on or before the date of the ALJ’s decision. 20 C.F.R. §
      404.970(b).

Smith v. Astrue, 272 F. App’x 789, 802 (11th Cir. 2008) (alterations supplied).

      Here, the Appeals Council denied claimant’s request for review of the ALJ’s

decision, stating:

                You submitted medical records from Thomas Lackey, MD, dated
      18
           Tr. 97.

                                          17
       from March 1, 2016, to May 31, 2016 (5 pages). We find this evidence
       does not show a reasonable probability that it would change the outcome
       of the decision. We did not consider and exhibit this evidence.

             You submitted medical records from Thomas Lackey, MD, dated
       from Jul[y] 26, 2016, to September 21, 2016 (6 pages); and medical
       records from Ochuko Odjegba, MD, dated October 18, 2016 (7 pages).
       The Administrative Law Judge decided your case through June 21,
       2016. This additional evidence does not relate to the period at issue.
       Therefore, it does not affect the decision whether you were disabled
       beginning on or before June 21, 2016.

             If you want us to consider whether you were disabled after June
       21, 2016, you need to apply again. . . .

Tr. 2 (alteration supplied).

       Once again, claimant has not made any actual argument regarding why the

Appeals Council should have made a different decision. Instead, she simply

summarizes the new evidence provided to the Appeals Council and includes block

quotes from several cases. That is insufficient to carry claimant’s burden of

demonstrating error in the ALJ’s decision.

       To the extent an appellate court might construe claimant’s brief as asserting an

argument that the Appeals Council should have found the new evidence to be

chronologically relevant, that argument fails.19 There is no indication that any of the


       19
          The closest claimant comes to making an actual argument is when she states: “The
submissions concern events that occurred (i.e. treatments that were administered) after the date of
the ALJ determination. But that does not necessarily make them chronologically irrelevant.” Doc.
no. 10 (Claimant’s Brief), at 63. While that is an accurate statement of the law, it nonetheless stops
short of explaining whether, and, more importantly, why, the evidence is chronologically relevant.

                                                 18
records related back to the time period before the ALJ’s decision. Moreover, even

if the evidence was chronologically relevant, it was not material, in the sense that it

likely would change the outcome of the administrative decision. The new medical

records reflect similar symptoms, examination findings, pain levels, and relief from

medication as the records submitted to the ALJ. Accordingly, the Appeals Council

did not err in its consideration of the additional medical records submitted on appeal,

and, even if it did err, any such error was harmless.20

H.     Conclusion

       In summary, the court concludes the ALJ’s decision was based upon substantial

evidence and in accordance with applicable legal standards. Accordingly, the

decision of the Commissioner is due to be affirmed. An appropriate order will be

entered contemporaneously herewith.

       DONE this 17th day of October, 2018.


                                                     ______________________________
                                                     United States District Judge




       20
          Claimant also asserts that she submitted records dated November 17, 2016 to March 17,
2017, from Dr. Lackey, but that those documents were omitted from the record and were not
mentioned by the Appeals Council. Claimant also did not attach a copy of those records to either
of her briefs, so the court cannot review the records to determine if they might change the outcome
of the administrative decision. Even so, the summary of those records in claimant’s brief does not
reflect any significant change from the records submitted before the ALJ’s decision. See doc. no.
10 (Claimant’s Brief), at 4-5.

                                                19
